The facts and circumstances of this case in order to a decision on its merits are fairly stated, as I view them, in 165 N.E. 82, and I do not need to repeat them here. While I do not contend that appellant's brief is a model of perfection, I think it is sufficient to justify a consideration of all the questions which appellant attempts to present on their merits, and so considered, I am of the opinion that the judgment should be reversed. Fewer decisions on technicalities and more on the real merits is a goal certainly to be desired. *Page 678